DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-4, 9-10, 12-13 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The first closest prior art is Nijim et al., US 10963333 B1 (hereafter referred to as Nijim). Nijim teaches a routing system that collects telemetry and metadata from CPE devices (such as routers), stores the collect data in the router and then uploads the collected data as a predetermined time or interval. Machine learning techniques are applied to the collected data for analysis and troubleshooting. From the analysis configuration values for particular models of network devices are generated for repairing the router. Nijim does not specifically teach “load the configuration file into the router, thereby configuring the router to, according to the configuration file, preload a content of the web address in advance before the specific time arrives, or adjust a bandwidth of the user equipment at the specific time”. Nijim does not specifically teach “wherein the router further includes a physical port and a control circuit, the user equipment is connected to the router through the physical port, the control circuit is coupled between the physical port and the wide area network interface, and in response to adjusting the bandwidth of the user equipment at the specific time, the router is configured to manage a bandwidth of data transmission from the physical port to the control circuit and then to the Internet, or manage a bandwidth of data transmission from the Internet to the control circuit and then to the physical port” as recited in the claims.
The second closest prior art is Dunlap et al., US 9148381 B2 (hereafter referred to as Dunlap). Dunlap teaches generating a configuration file for updating a router. Dunlap does not specifically teach loading a configuration file to configure the router to preload web address or to modify the bandwidth allocated to the router using the “control circuit” coupled to a physical port of the outer as recited in the claims. 
Newly discovered prior art reference is  Wen et al., WO 2015/181803 A1 (hereafter referred to as Wen). Wen teaches bandwidth control functionality 212 used to reserve or allocate bandwidth to devices attached to the gateway. The applies traffic analysis to determine type of traffic flows and the associated times of the traffic flows based on the level of detail associated with the traffic flows. Device usage models are generated and automatic configuration functionality will improve user experience by allocating bandwidth to a device during time periods when the device usage model indicates activity.  Wen does not specifically teach “load the configuration file into the router, thereby configuring the router to, according to the configuration file, preload a content of the web address in advance before the specific time arrives, or adjust a bandwidth of the user equipment at the specific time; wherein the router further includes a physical port and a control circuit, the user equipment is connected to the router through the physical port, the control circuit is coupled between the physical port and the wide area network interface, and in response to adjusting the bandwidth of the user equipment at the specific time, the router is configured to manage a bandwidth of data transmission from the physical port to the control circuit and then to the Internet, or manage a bandwidth of data transmission from the Internet to the control circuit and then to the physical port” as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452